PER CURIAM.
Jesse Martinez appeals the trial court’s order revoking his probation for cocaine possession, resisting arrest with violence and two counts of battery on a law enforcement officer. The trial court found Martinez in violation of six conditions of probation. We find willful and substantial violations of conditions (7), (9), and the special condition requiring Martinez to complete a drug treatment program. Therefore, we affirm the trial court’s order as to these violations.
However, we find that Martinez made reasonable efforts to satisfy conditions (3) and (8), and that the state failed to prove a willful and substantial violation of condition (13). Therefore, we remand with directions to correct the order revoking probation to reflect a violation of conditions (7), (9) and the special drug treatment condition only.
Affirmed in part and remanded.
ALTENBERND, A.C.J., and LAZZARA and QUINCE, JJ., concur.